Citation Nr: 0842117	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-23 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP), based on a need 
for the regular aid and attendance of another person or being 
housebound


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1965 until 
September 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1. The veteran is not service-connected for any disabilities, 
but has non-service-connected disabilities including a lumbar 
spine disorder, with a 10 percent rating evaluation; senile 
cataracts and a right eye disorder, with a 10 percent 
evaluation; tinea versicolor, with a 10 percent evaluation; 
and diabetes mellitus, type II, with a 20 percent evaluation.

2. The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200, or less in both eyes, or 
concentric contraction of the visual field to five degrees or 
less.

3.  The veteran is not a patient in a nursing home because of 
mental or physical incapacity.

4. The veteran's conditions do not render him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance. He is generally independent in self-care and 
activities of daily living, and is able to leave his house at 
his discretion. He has no physical or mental incapacity 
requiring regular care or assistance against dangers in his 
daily environment.

5. The veteran is not substantially confined to his house or 
its immediate premises.




[Continued on the next page]  
CONCLUSION OF LAW

The criteria for special monthly pension based upon the need 
of regular aid and attendance or by reason of being 
housebound are not met. 38 U.S.C.A. §§ 1502, 1521 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2006 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in August 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  He 
submitted statements.  In addition, he was afforded numerous 
VA medical examinations, including one for Aid and Attendance 
and Housebound in February 2006.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Merits of the Claim

The veteran seeks special monthly pension based upon the need 
for regular aid and attendance or due to being housebound. 

Special monthly pension at the aid and attendance rate is 
payable when the veteran is helpless or so nearly helpless 
that he requires the regular aid and attendance of another 
person. To establish a need for regular aid and attendance, 
the veteran must be blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; a patient in a nursing home because of mental or 
physical incapacity; or show a factual need for aid and 
attendance. 38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature. It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment. Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance. 38 
C.F.R. § 3.352(a). The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole. The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need. 
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed. They must be based on the actual requirement of 
personal assistance from others. 38 C.F.R. § 3.352(a). The 
veteran need not be unable to perform all of the previously 
enumerated disabling conditions, but it is necessary that at 
least one of the enumerated factors must be present.  The 
evidence must establish that the veteran is so helpless as to 
need regular aid and attendance.  Turco v. Brown, 9 Vet. App. 
222, 224 (1996).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden. "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed. The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice. The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance. 38 C.F.R. § 3.352.

A veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is "permanently housebound" 
by reason of disability or disabilities.  The second 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and 
(2).  

A VA examination for Aid and Attendance or Housebound was 
provided in February 2006.  The examiner noted that the 
veteran was treated for diabetes mellitus, hypertension, 
gastroesophageal reflux, macular pucker, senile nuclear 
sclerosis, optic nerve neuropathy, and ischemic conditions.  
The veteran required company to travel to report for the 
examination, but was not hospitalized, permanently bedridden, 
wheelchair bound, or in need of a walking aid.  He was 
capable of managing benefit payments in his interest, and a 
corrected vision of 5/200 or worse in both eyes was not noted 
by the examiner, though various other eye disorders were 
noted.

The examiner also noted that the veteran had been treated for 
degenerative joint disease and arthritis, in addition to 
chronic low back pain and degenerative disc disease with 
radiculitis to the right leg.  The veteran complained of left 
knee pain with crepitation, leg numbness, insomnia, irregular 
appetite, low back pain, episodes of diarrhea, and occasional 
loss of balance.  He reported a previous occupational of 
being an automobile mechanic, until retirement.

The veteran reported that his daily activities included 
walking around the premises of his home, watching television, 
listening to the radio, reading, shopping, meeting with his 
friends, and staying active.

The examiner diagnosed him with noninsulin dependent diabetes 
mellitus, which was controlled and stable; optic nerve 
neuritis with senile cataracts and macular pucker in the 
right eye; high blood pressure; degenerative joint disease 
and arthritis; lumbar degenerative disc disease of the lumbar 
spine, L4-S1 level and lumbar spondylosis; gastroesophageal 
reflux by history; and generalized arthritis, especially in 
the interphalangeal joint and knee joint.  The examiner found 
the veteran to be independent to all his daily living need 
requirements, with satisfactory musculoskeletal function, and 
satisfactory treatment results.

VA outpatient treatment records and other VA examinations for 
the veteran's disorders similarly do not indicate that the 
veteran is not able to function independently such that he 
could be considered helpless, blind or nearly blind, a 
patient in a nursing home, or bedridden.  

The Board finds that the preponderance of the evidence is 
against the award of special monthly pension based upon the 
need for regular aid and attendance. The veteran's diminished 
visual acuity is not to the extent that he could be 
considered blind or to have a best corrected vision of 5/200 
or worse in both eye or near blindness. Additionally, as the 
veteran reported that he lives at home, he does not meet the 
criteria of confinement to a nursing home due to mental or 
physical incapacity. He also does not meet the criteria to 
establish a factual need for aid and attendance of another 
person. The February 2006 VA examiner found him to be 
independent in all his daily living need requirements and the 
evidence suggests he is able to leave his home when wanted to 
go shopping or visit with friends. The evidence has also not 
established that the veteran would be unable to dress, feed 
himself, or attend to his hygiene needs without the 
assistance of others. He is able to walk without the 
assistance of a cane or other aid. He was also found 
competent to manage his household finances on examination in 
the February 2006 VA examination.

The Board also finds that a preponderance of the evidence is 
against the claim for special monthly compensation by reason 
of being housebound. The evidence does not show that he is 
housebound. As noted above, during the February 2006 VA 
examination, he stated that he was able to travel beyond the 
premises of his home independently, in order to shop and 
visit friends. While he does have difficulties due to his 
non-service-connected disorders, he is not confined to his 
house by them.  

The Board finds that the weight of the evidence does not show 
that the veteran meets the requirements for a special monthly 
pension based upon the need for regular aid and attendance or 
by reason of being housebound. As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly pension, based on a need for 
the regular aid and attendance of another person, or being 
housebound, is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


